Opinion of the Court
PER CURIAM:
Accused was convicted by a general court-martial for unauthorized absence and failure to obey’a lawful order, violations of Articles 86 and 92, Uniform Code of Military Justice, 10 USC §§ 886 and 892, respectively. He was sentenced to dishonorable discharge, total forfeitures, and confinement for eighteen months. The convening authority approved the findings and sentence except for reducing the period of confinement to fifteen months, and a board of review affirmed. Accused then petitioned this Court for review, which we granted to consider his claim that the order upon which his conviction under Article 92 was based was unlawful.
In this instance, we are confronted with a case arising out of the same command and involving a travel order by the same warrant officer as was before us in United States v Long, 8 USCMA 93, 23 CMR 317, and United States v Matthews, 8 USCMA 94, 23 CMR 318, and the Government concedes it is unable to distinguish the instant case therefrom. As in those cases, we have here a travel order issued by a warrant officer who was without author*261ity to direct the accused to travel from Fort Monroe, Virginia, to Fort Knox, Kentucky. Accordingly, accused’s conviction for failure to obey a lawful order cannot stand, and that charge and specification are dismissed. The record is returned to The Judge Advocate General of the Army for reference to a board of review and reassessment of sentence upon the conviction for unauthorized absence.